I concur.
I have concluded that the proof was sufficient to sustain the verdict, though by no means as clear as doubtless it could have been made by direct evidence that the check on the Los Angeles bank was worthless. Unquestionably the state should have produced such testimony if it was available, instead of leaving the matter to so great an extent a matter of inference. But consideration of the evidence in fact introduced, including, of course, the whole conduct of the defendant in the matter, leaves one practically without substantial doubt that the Los Angeles check was worthless, and that defendant drew his check on the Oakland bank knowing this and knowing it would be refused payment when presented in due course because of an adverse report from the Los Angeles bank.
I can see absolutely nothing in the conduct of the defendant's attorney at the time of the submission of the cause to the jury, as that matter is set forth in the opinion, to fairly warrant a conclusion that any claim of prior misconduct on the part of the district attorney was thereby waived. It was the district attorney's suggestion, uninspired in any degree by any suggestion of the defendant's attorney, that the case go to the jury "right now," and he simply assented. I do not see very well what else he could have done. If the district attorney chose to thus close his case without waiting for further testimony, there was nothing else to do. I do not understand that it was incumbent on him to then *Page 572 
formally warn the district attorney that he proposed to insist on all objections and assignments of error he had previously made. But if there had been misconduct on the part of the district attorney in suggesting that the check was a forgery, the claim here is sufficiently answered by what is said in the opinion as to the effect of failure of the defendant at the time to formally assign the same as misconduct and to request an admonitory instruction. Except as regards the matter of waiver of alleged misconduct by assenting to the submission to the jury, I concur in the opinion.
Rehearing denied.
All the Justices concurred, except Shaw, J., and Wilbur, J., who were absent.